FILED
                            NOT FOR PUBLICATION                             FEB 5 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIYAM AKMAL,                                   No. 13-35315

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05378-RJB

  v.
                                                 MEMORANDUM*
CENTERSTANCE INC.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Mariyam Akmal appeals pro se from the district court’s judgment in her

employment action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of

Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
may affirm on any ground supported by the record. Thompson v. Paul, 547 F.3d
1055, 1058-59 (9th Cir. 2008). We affirm in part and dismiss in part.

      The district court properly dismissed the racial discrimination, hostile work

environment, and retaliation claims because Akmal failed to allege facts sufficient

to show that the alleged conduct was due to her race or because she engaged in a

protected activity. See Hebbe, 627 F.3d at 341-42 (though pro se pleadings are

liberally construed, plaintiff must allege sufficient facts to state a plausible claim);

Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1122 (9th Cir. 2008)

(elements of a 42 U.S.C. § 1981 hostile work environment claim); Surrell v. Cal.

Water Serv. Co., 518 F.3d 1097, 1107 (9th Cir. 2008) (elements of a 42 U.S.C.

§ 1981 retaliation claim); Fonseca v. Sysco Food Servs. of Ariz., Inc., 374 F.3d
840, 847, 850 (9th Cir. 2004) (elements of a 42 U.S.C. § 1981 discrimination

claim).

      Because Akmal raised no arguments relating to the dismissal of her claims

under 42 U.S.C. § 1983, the Washington Law Against Discrimination, and the

Washington Consumer Protection Act, she has waived any challenge to the district

court’s rulings on these claims. See Miller v. Fairchild Indus., Inc., 797 F.2d 727,

738 (9th Cir. 1986) (“The Court of Appeals will not ordinarily consider matters on

appeal that are not specifically and distinctly argued in appellant’s opening


                                            2                                     13-35315
brief[.]”).

       We lack jurisdiction to consider the district court’s order dismissing without

prejudice Akmal’s breach of contract claim because Akmal failed to file a timely

notice of appeal. See 28 U.S.C. § 2107(a) (setting forth the 30-day requirement for

filing a notice of appeal from a judgment, order or decree).

       We reject Akmal’s contention that the district court erred by dismissing her

complaint before allowing her to conduct discovery.

       AFFIRMED in part; DISMISSED in part.




                                          3                                    13-35315